Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-7 in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that  it  is  not  a  burden  for  the  examiner  to  examine  all  the  claims.  This is not found persuasive because it is to be noted that all the groups are classified in different area and each individual group requires a separate search in an individual art area. Thus a serious burden is apparent,
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US4076551(US’551).
Regarding claim 1, US’551 discloses a particulate pigment comprising a substrate coated with a coating which includes an amount of carbon black of between 0.1 and 25%, by weight of the pigment. The substances in finely divided form, i.e., of particle sizes 5 - 50 micron, can serve as substrates. Flaky particles bismuth oxychloride is preferred. See col.3, line 67- col.4, line 35.
Regarding claims 4 and  7, example 10 discloses  the  size  of  less  than  10  micron  and  the  content  of  the  carbon  black (2.3%). With respect to “determined using a Malvern”, the examiner asserts that US’551 meets this limitation and the claims are directed toward a product and not a process for determining the particle size. The method to measure the particle size has no weight in a product claim since this is a process limitation.  In addition and assuming arguendo, burden is upon applicants to show that the reference size is not the same as the claimed size when measured according to the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 and 6 - 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4076551(US’551).
Regarding claims 2, 4, and 6 - 7, US’551 discloses a particulate pigment comprising a substrate coated with a coating which includes an amount of carbon black of between 0.1 and 25%, by weight of the pigment. The substances in finely divided form, i.e., of particle sizes 5 - 50 micron, can serve as substrates. Flaky particles bismuth oxychloride or bismuth oxynitrate are preferred. The proportion by weight of precipitated metal hydroxide or oxide or of BiOCl in the total pigment varies considerably with the substrate used and, also depends on the desired properties of the final pigment. In some case, a monomolecular layer suffices to fix the carbon black securely. In general, however, the covering layer in which the carbon black is incorporated is at least 0.1 nm, preferably of 0.5 to 50 nm thick. See col.3, line 67-col.4, line 35.

With respect to “determined using a Malvern”, the examiner asserts that US’551 meets this limitation and the claims are directed toward a product and not a process for determining the particle size. The method to measure the particle size has no weight in a product claim since this is a process limitation.  In addition and assuming arguendo, burden is upon applicants to show that the reference size is not the same as the claimed size when measured according to the claimed invention.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4076551(US’551) as applied to claim 1 above, and further in view of JP2003335981(JP’981).
US’551 disclose the pigment set forth above.  US’551 discloses a particulate pigment comprising a substrate coated with a coating which includes an amount of carbon black of between 0.1 and 25%, by weight of the pigment. The substances in finely divided form, i.e., of particle sizes 5 - 50 micron, can serve as substrates. Flaky particles bismuth oxychloride is preferred. See col.3, line 67- col.4, line 35. 
But  it  is  silent  about the  aspect ratio  and  the  thickness  of  the  BiOCl.
JP’981 discloses manufacturing of inorganic flake pigment such as bismuth oxychloride flake particle suitable for resin composition. The average particle diameter and average thickness of the inorganic flake particle is 5-500 micron and 0.5-100 micron, respectively. The aspect ratio of the inorganic flake particle is 1-200(pages 2-3).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 6 - 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1  -8 of copending Application No. 17009305(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose BIOCl pigment  coated  with amorphous carbon.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731